DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because none of the prior art of record discloses or 
suggests analyzing the measurement signal to detect an oscillation component of the measurement signal having an oscillation frequency being lower than a system frequency of the power system; deciding whether the detected oscillation component at the oscillation frequency qualifies as a sub-synchronous oscillation; disconnecting a generator from the power system that might be affected by the sub-synchronous oscillation; calculating an amplitude of each phase of the oscillation component and comparing the amplitude of each phase against a respective threshold; detecting a sub-synchronous oscillation upon the amplitude of one or more phases of the oscillation component exceeding the threshold during a given time delay; and generating a fault signal upon detecting a sub-synchronous oscillation, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant’s arguments, see Remarks, pages 5-7, filed May 23, 2022, with respect to the objections to the claims and the rejections of claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 1-8 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836